 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SVETLANA PARSHIN,                                   No. 2:18-cv-3103 KJM CKD (PS)
12                        Plaintiff,
13              v.                                        ORDER
14    DANNY D. BRACE, JR.,
15                        Defendant.
16

17           Plaintiff is proceeding in this action pro se. Pursuant to the order issued January 15, 2019,

18   plaintiff has paid the filing fee for this action.

19           Plaintiff asserts federal subject matter jurisdiction for this action, in which she alleges that

20   her attorney committed legal malpractice by taking a fee for legal services, doing no work, and

21   refusing to refund the money. (ECF No. 1.) Plaintiff’s brief and conclusory allegations do not

22   state a federal claim against any defendant. The federal courts are courts of limited jurisdiction.

23   In the absence of a basis for federal jurisdiction, plaintiff’s claims cannot proceed in this venue.

24   See ECF Nos. 3 & 5 (advising plaintiff that the court appeared to lack jurisdiction over this

25   action).

26           Because there is no basis for federal jurisdiction evident in the complaint, plaintiff will be

27   ordered to show cause why this action should not be dismissed. Failure to allege a proper basis

28   for jurisdiction will result in a recommendation that the action be dismissed.
                                                          1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s requests to proceed in forma pauperis (ECF Nos. 2 & 4) are denied for the

 3   reasons explained in the January 15, 2019 order, in light of which plaintiff has paid the filing fee;

 4   and

 5            2. No later than February 8, 2019, plaintiff shall show cause why this action should not be

 6   dismissed for lack of jurisdiction.

 7   Dated: January 25, 2019
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13   2/ parshin3103.ifp-nojuris

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
